Title: To George Washington from Colonel Daniel Morgan, 19 July 1777
From: Morgan, Daniel
To: Washington, George



sir
Camp at Crain Town [N.J.] 19th July 1777

Col. Dayton told me your excellency wanted a Country man, that Could be depended upon, to Carry letters from this to Camp, the bearer Alexander Anderson is well Recommended to me, And I belive a friend to his Country, and is willing to undertake it, this morning

about seven oClock, the enemies fleet ware all in Motion, thay fired several guns which I looked upon to be signarals, thay saild about for the span of two hours, and Come to at the watering place, except a few that fell down towards the hook and seemd to go round statan island toward Princes bay, we found secreted in the Corner of a field Covered with straw and brush eight iron swivels two small brass Howatz, fourteen Blunderbuses 16 speers 6 old swords 3 worms 22 spunges 6 lint stocks I will take Care of them till I hear from your excellency. I am sir your most obedient Servt

Danl Morgan

